DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opened and closed hermetically sealed” element must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objection

In claim 1, line 4, “opened and closed hermetically sealed” is grammatically incorrect.  Perhaps stating, “opened and closed and hermetically sealed”; however, if/when the container is open it is not hermetically sealed. Thus this is further indefinite.  See below.
In claim 1, line 15, “include” is grammatically incorrect. It appears it should be “includes”.
Claim 2 recites the limitation “introduced into conching container” ; thus the phrase "conching container” in line 2 is grammatically incorrect as “a” or “the” is missing.  It would further make clear which conching container applicant refers as there are at least two in claim 1 while it is of note a second conching step is referenced.   Because claim 2, is missing “a” or “the” depending upon which conching step is used, because the phrase “second conching” follows, it is taken “conching container” refers to the second, opened conching container.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Re claim 1, the following is not clear in:
Line 1 "in particular" is used and it is unclear which element is desired (i.e. product mass or chocolate mass or in line 2 "basic mass").  Further making an ingredient" of Claim 14 " not clear if the product mass is included in the plurality of ingredients.
In claim 1, line 4, the phrase “opened and closed hermetically sealed” is indefinite when a container is “opened” because it cannot be simultaneously sealed or “hermetically sealed” (as it is closed at that point in time).  Which makes the claim as a whole unclear as to the timing occurrences (i.e. when is it open or closed or both open and closed or some combination of the two states).  Which further illuminates ambiguity in claims 2-3 in regards to how a drying gas would be introduced into a closed conching container and in claim 3 what steps are involved with the circulation of the mass occurring in a closed container (dependent upon when all of the elements work – this list is not exhaustive.).  See page 6 of Applicant’s instant specification to sealing where “essentially no moisture exists” from the container, but it does not explicitly state a hermetic seal is employed per se.  Another seal is described on page 2, a container being hermetically sealed is stated. There is mention of a container comprising an outlet 34 that can be opened and closed but does not mention a seal, yet alone a hermetic seal.  See page 15, [43].  Thus, the specification does not provide guidance to interpret the claims in a clear-cut way to the precise function 
Line 2 it is not clear how "a plurality of ingredients" is different from "a recipe". It is unclear if the “recipe total fat content” is a component of the product mass OR the total fat content of the entire recipe/product mass.  
Line 6, it is not clear if "the plurality of ingredients" are in the plurality or in the recipe or masses.

Line 7, it is not clear if "the recipe" refers to the plurality of ingredients.

Line 9, "a further part" appears unnecessary, unless there are weight percentages to signify what "further part" is in the low-fat partial mass, especially in line 9, it is not clear how the addition of further ingredients is possible when the container is closed in line 8 and there is no other method recited to show where and what device holds the additional ingredients. The Examiner takes the position the further ingredients are added with the low-fat partial mass and with the “at least part of the plurality of ingredients” in lines 5-6.

Line 13, it is not clear if "the partial mass" refers to the addition of "a further part" or the "low-fat partial mass" in lines 9-10 or some other part in the body of the claim.

Lines 13-14, it is not clear what "the rest of the plurality" refers to the recipe, the ingredients or the mass food.

In line 11, regarding the second conching of the low-fat partial mass, where is the plurality of ingredients now?  It is not clear if this is a new low-fat mass or the original mass? 

Further re claims 1-16, A “recipe” normally has ingredients, amounts, and cooking instructions but the claims do not recite the specific instructions and amounts for a recipe in applicant's invention.  The specification has a numerous amount of ingredients, Applicant is encouraged to choose which of those are desired in the claim to avoid indefiniteness.
Re Claim 5 discloses “a drying gas” which is indefinite as it is unclear if this is an additional drying gas or the same drying gas as claim 2 from which it depends.  Claim 5 discloses that hot air is used but there is no context on where or how the hot air is being used within the method claim.  Further the term “hot” is a relative term. 
Re claims 8 and 9 “fine” is a relative term.

Claims 1, 10, 12-13, and 15-16 recites the limitation “in particular”.  The term “in particular” is a relative term which renders the claim indefinite.  The term “in particular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Re claims 10, 12-13 and 15-16, the phrase "in particular" lends 
 Re claim 14, it is not clear if cocoa mass is included in claim 1 and lacks antecedent basis in the low-fat partial mass.
Re claim 15, it is not clear if the cocoa mass is referring to the essentially free mass of the low-fat partial mass or the product mass. Further if cocoa mass is added to the low-fat mass in claim 15, then it is not clear how it is “essentially free” in claim 14 as percentages are absent to make such deduction.
Regarding claim 12, It is not clear whether the claimed narrower ranges in lines 2-3 (those ranges following “at least 0.5 h” and/or “at least 1 h”) are limitations that are part of the claim which renders the claim indefinite. Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim.  See MPEP § 2173.05( c and d). The specification lacks guidance and direction in this regard. See spec; page 13, second paragraph.  
Re claims 10, 12-13 and 16, the further addition of “and/or” with “least” and “most” makes the claim indefinite.  Applicant’s uses of “at least”,  and “at most” do not provide specificity regarding the time, or relative amounts to yield the ranges claimed.  Such terms as minimum and maximum do not provide the necessary metes and bounds of the claim and thus is vague and indefinite.  The specification lacks direction in this regard.     For purposes of Examination, the interpretation of this claim will be that the periods taught by the prior art below.  

Similar issues exist in claims 10 and 15, for “at least” degrees C range and “at most” as it is not clear what degreed C or % range, respectively is desired.

Examination Notation
The claims are interpreted in as much as can be understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 8-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over  20150118374-A1 to Kruiver in view of US-20060117965-A1 to Parsons et al.
 
 	Re claim 1, Kruiver teaches a method for the production of a product mass, in particular a chocolate mass ([38]), as a basic mass for foodstuffs, with a plurality of ingredients (see [32, 42]) and a recipe total fat content (see [42], at least 25 wt%), using a conching device (6, Fig. 2) with a conching container (mixer 3, Fig. 1 and vessel 30, Fig. 2). 
Applicant’s “which can be opened and closed hermetically sealed” is directed to intended use which is suggestive language and is not positively recited.  Kruiver teaches filling of the conching container (mixer 3, Fig. 1) with a low-fat partial mass, which includes 
Kruiver doesn’t explicitly state a low-fat partial mass has a fat content which is smaller than the recipe total fat content; however, it is either inherently present within the constitutional makeup of each ingredient or obvious to select dependent upon which ingredients are selected, determines the fat content, for instance one ingredient is smaller than the remainder in a recipe and thus milk power (Applicant’s low-fat partial mass) has a smaller fat content which is smaller than the recipe total fat content (including cocoa butter and sugar in [42]).  
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention was made to select the aforesaid ingredients to achieve the total.
Kruiver teaches the first conching of a low-fat partial mass with a closed conching container is in (vessel 30, Fig. 2, Kruiver) within conching device (6, Fig. 2, Kruiver).
Kruiver doesn’t explicitly teach the addition of a further part of the plurality of ingredients to the low-fat partial mass until a fat content is reached in the range from approximately 11% to approximately 17%; but does state various fat content of 
 	However, Parsons teaches ingredients of conching processes of similar ingredients including skimmed milk powder, cocoa, water (a no fat ingredient) and any combination where the portion of fat at the lower range is 20% by weight in [39-40] for transformation to paste thin film. The 20% by weight fat content as taught in Parsons overlaps Applicant’s upper limit of range of “approximately 17%” and is close enough to yield similar results. 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention was made to add further parts of plurality of ingredients to a low-fat partial mass until a fat content is reached in the range from approximately 11% to approximately 17% for reasons taught by Parsons as set forth above, namely to achieve a thin film.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Kruiver doesn’t teach the simultaneous drying is of the low-fat partial mass; however in combination with Parsons as taught above, the low-fat mass may be present when ingredients are interchanged.  Further to claim 1, Kruiver ,while concerned with time reduction in [48], doesn’t teach liquefaction of the partial mass while adding the rest of the 
 	Parsons teaches in the final mixing conchers are used (see [36, 50] replaced by mixer 4, Fig. 1) have added liquefaction of a partial mass while adding the rest of the plurality of ingredients (see [48-50] “remaining fat and emulsifiers are added”) and mixing the latter with the low-fat partial mass in to form a total mass representing the product mass (see [49] “final fat-based liquid product”), which at least essentially includes the recipe total fat content to reduce the overall processing time (see [50]).
 	It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention was made to have added a liqueficaiton step to concher process of Kruiver for reducing time as taught by Parsons above.
 	Further re claims 8-9, Kruiver teaches an agitator ball mills 4, 5, Fig. 1 and [42] grinds to a desired particle size distribution.  However, the precise size is not taught to meet Applicant’s instant “fine” limitation.
	Parsons teaches using ball mills and reducing to less than 50 microns (which is equivalent in meaning to a fine size) to avoid gritty feel in the mouth.  See patented claim 11 and [39].
	It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention was made to have modified the particle size of Kruiver and have recognized the desired size to be the suitable fine sized range recited by Parsons to avoid grittiness.

In regards to Applicant’s higher end ranges of at least 60 degrees C, Kruiver does not teach over 65 degrees C. 
However, Parsons teaches in [3] typical temperatures and in [47] overlapping temperature ranges from 30 degrees C to 80 degrees C. to keep fat flowable.
It would have been obvious to have modified the method of Kruiver to include the temperature ranges recited by Parsons to keep fat flowable. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Re claim 11, Kruiver doesn’t teach the sugar as recited.
Parsons teaches in Examples 1-2 sugar is used in a recipe for making chocolate. 
It would have been obvious to have modified the method of Kruiver to include the sugar known for adding a degree of sweetness to make chocolate as taught by Parsons.
Re claim 12, Kruiver teaches overlapping ranges of time of at least 0.5 h (see [48]: 1-2 hours). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Re claim 13, Parsons teaches 20 wt% fat (to upper limit claimed) in [39].  
	Re claim 14, Kruiver teaches cocoa mass in [42] and the low-fat partial mass when selecting ingredient water or sugar or milk in [42] is essentially free from cocoa.  
	Re claim 15, Kruiver teaches cocoa is added (mixed and pumped) during addition of all other ingredients in [42].
Re claim 16, Kruiver teaches overlapping ranges of total fat content, typically having a total fat content of e.g. at least 26 wt %, typically at least 30 wt % in [42]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.

Further, attention is directed to in re Levin, 84 USRQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case. At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or treating 
Note the following: It is proper to take into account not only specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom…”  The analysis supporting obviousness, however, should be made explicit and should “identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements” in the manner claimed.  KSR, 127 S. Ct. at 1739, 82 USPQ2d at 1396. Adding more than one ingredient together are well known for providing integral properties like nutrition to the human body.
 In summary, applicant claims a formula for making a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common .

Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over  20150118374-A1 to Kruiver in view of US-20060117965-A1 to Parsons et al., as applied to claim 1, and further in view of US 5464649 A to St. John et al. 

Re claim 6, Kruiver doesn’t teach the amount of polar solvent added as claimed.
St. John teaches water in Fig. 1 and at 9:10-20 amounts ranging from 1% to 10% by wt. prior to the first conching to dissolve sugar and in water surfactant in Fig. 2 is prior to conch 14 (see 11:45-50) or conch 24 for achieving a moisture content of less than 0.2% wt. See 9:25-60, 11:30-68, and 11:60-65 also of similar processing of ingredients.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention was made to have added water in the amount and prior to conching as claimed for the reasons taught by St. John, namely a dissolution aid.
Re claim 7, Kruiver doesn’t teach a polar solvent is added with initial and relative moisture content as claimed.
St. John teaches water is added and the initial moisture content is less than 1% (7:65-68, 8:1-5) aids in rheology and teaches a relative moisture content of less than 0.2 % 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention was made to have added water as claimed for the reasons taught by St. John, namely affect the rheological properties.


References of Interest 
	The remaining references listed on form(s) 892 and/or 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Harbs (US 10383343) teaches a conching of chocolate mass, fine particles in first and second pass.
Rubin (US 20160100604) teaches a conching closed system.
Ziccarelli (US 4017645) teaches conching process of chocolate ingredients. 
Levinson (US 5925394) teaches a vessel that is closed and hermetically sealed.
Kealey (US 6312753 B1) teaches motivation cocoa powder that is hermetically sealed in metal or plastic containers (closed) (i.e. for rendering commercially sterile chocolate liquor).
Fielder (US 8777057) teaches an open vessel that is hermetically sealed via gasket or an o-ring.
DE 19835347 teaches a double wall sided conching system.
 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1791


/TAMRA L. DICUS/Primary Examiner, Art Unit 1791